Citation Nr: 0410514	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling 
for schizophrenic reaction.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from December 1947 to November 
1958.

This case comes before the Board of Veterans' Appeals (Board) from 
a January rating decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Muskogee, Oklahoma.  The 
veteran testified before the undersigned Veterans Law Judge at a 
Travel Board hearing in September 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran contends that his schizophrenic reaction disorder is 
more severe than currently evaluated.  He contends that the 
disability renders him unemployable.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of the 
veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2003).

The most recent VA examination addressing the severity of the 
veteran's psychiatric disorder is dated in July 2001.  Since that 
time he has received treatment for his psychiatric disorder.  He 
has also testified in his September 2003 hearing that his disorder 
has worsened since this examination.  Specifically, he testified 
as to obsessional rituals such as rechecking locks on doors and 
lights before leaving the house and recently increased difficulty 
sleeping, with some sleepless nights.  Such problems were not 
noted in the July 2001 examination.  The veteran has also 
testified as to receiving treatment in December 2002 and had 
another appointment scheduled for December 2003.  Such records 
should be obtained.  

Finally, regarding the TDIU issue on appeal, the Board notes that 
while this appeal has been pending, service connection was granted 
for tinea cruis in a September 2002 decision.  This disorder must 
be factored in determining entitlement to TDIU benefits.  

In view of the foregoing, this case is remanded for the following:  

1.  The AMC must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  Such notice should specifically 
apprise him of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information.  The AMC should also specifically request 
that he provide any evidence in his possession that pertains to 
the claim as explicitly required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A record of his notification 
must be incorporated into the claims file.

2.  The AMC should obtain VA records showing treatment for the 
veteran's schizophrenic reaction from December 2002.  The AMC 
should obtain the names and addresses of any other medical care 
providers who have treated the veteran for his psychiatric 
condition.  The AMC should take all necessary steps to obtain any 
pertinent records that are not currently part of the claims folder 
and associate them with the claims folder.  

3.  After completion of the above, the AMC should schedule the 
veteran for a VA psychiatric examination to determine the current 
level of his schizophrenic reaction disorder.  The claims folder 
must be made available to the examiner for review before the 
examination.  Detailed clinical findings should be reported in 
connection with the evaluation.  The examiner should report a full 
multiaxial diagnosis, to include the assignment of a global 
assessment of functioning (GAF) score consistent with the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an explanation what the assigned 
score represents. In addition, the examiner should state an 
opinion as to the degree of social and industrial inadaptability 
caused by the service-connected schizophrenic reaction.

4.  The AMC should also arrange for a VA comprehensive examination 
(or examinations if necessary) by an appropriate specialist(s) for 
the purpose of ascertaining the veteran's ability to obtain and 
retain substantially gainful employment due to all service 
connected disabilities.  The claims file and a separate copy of 
this remand must be made available to and reviewed by the 
examiner(s) prior and pursuant to conduction and completion of the 
examination(s). 

The examiner(s) must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination(s). Any further indicated special studies 
should be conducted.

The examiner(s) must be requested to express an opinion as to the 
impact of the veteran's service connected disabilities on his 
ability to obtain and retain substantially gainful employment.  
The service connected disabilities are as follows:  schizophrenic 
reaction and tinea cruis.  The examiner(s) must express an opinion 
as to whether the disabilities have rendered the veteran unable to 
work or unemployable.

The examiner(s) must furnish an opinion as to the manifestations 
and severity of each identified disability, and the effect of the 
veteran's disability/ies on his ability to work.  The VA 
examiner(s) should state whether such disability/ies is/are 
susceptible to improvement through appropriate treatment.

The examiner(s) must determine whether these disabilities, alone 
or in combination render the veteran unable to work.

Any opinions expressed by the examiner(s) must be accompanied by a 
complete rationale.

5.  After the development requested above is completed to the 
extent possible, the AMC should readjudicate the claims.  If the 
decision remains adverse, the appellant and his representative 
should be furnished a supplemental statement of the case, and 
afforded a reasonable period of time within which to respond 
thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





